DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are respectfully not persuasive. 
The remarks on pages 5, bottom to the top of page 6 argue the following:
The catalyst of claim 1 is subjected to a thermal aging having a lean/rich aging conditions (see instant Example 7), which alternates between air and Hz, while the catalyst is exposed to heat. This type of aging is severe and significantly different than the typical “hydrothermal aging” referenced in the cited prior art. Surprisingly, it was found that catalysts comprising a relatively low Cu and/or Fe loading display a higher thermal stability under lean/rich aging, particularly at high temperatures (e.g., 850°C). Figure 5 illustrates that ‘catalyst C’ with reduced copper content (1.7%) significantly outperformed Catalyst A (3.2%) and B (2.4%). The results indicated that with high amount of copper the SCR component was substantially degraded under the given aging conditions. This data suggests that lower CuO loading is desired for gasoline SCR applications, particularly lean burn gasoline engine applications.

These remarks are respectfully contended for the following reasons.  The remarks above discuss a thermally aged catalyst of example 7 in the specification and argue that this catalyst shows improved stability and juxtaposes this catalyst with a hydrothermally aged catalyst, which the remarks argue is what the Li reference (below) has.  The remarks are respectfully disputed.  First, the claims describes a catalyst composition which has characteristics that includes a NH3 storage of at least 0.60 g/L at 200 degrees C when thermally aged.  However, this is a property of the catalyst.  The specification is not clear how the inventors obtain this property.  From the remarks however, it appears that the data from the examples attribute the improved thermal aging to lower Cu/Fe amounts.  Specifically, 1.7% of Cu has better stability than one with 3.2% and one with 2.4%.  From the specification, Table 3 compares three CHA-Cu catalysts, but it is not clear how the CHA catalysts are obtained.  It is assumed here that the CHA catalyst are generic and that the only difference between them is the Cu loading.  The washcoat loadings are different between the catalysts.  Figure 6 shows that when compared, catalysts B and C have the same NH3 storage, but catalyst A has less.  Catalysts B and C have the same washcoat loading however (see table 3) and washcoat A has a lower washcoat loading (see table 3).  Therefore, it is unclear if the difference is attributed to the catalyst loading.  Furthermore, it is not clear why a difference of 0.7% Cu between catalyst B and C would result in the same exact NH3 storage, while a difference in 0.8% would cause a difference in NH3 storage of 0.33 g/L.  
Finally, if the loading of Cu is the important difference between a desired NH3 storage of at least 0.6 g/L or more at 200 degrees C, then Li does overlap this range.  Respectfully, Li discloses an iron content of 0.2wt% or more and a copper content of 1wt% or more (para. 40), which overlaps this range.  In one example, Li teaches that the CuOwt% can be 1.8% (see table 1, comparative example 1).  Since this percentage includes O, the amount of Cu% is smaller than 1.8%.  As to the reference to example 7, the conditions for aging were very specific to one temperature and time.  It is unclear what the results would return for aging using different process conditions. As to figure 5, these catalysts were tested after aging.  It is unclear what the catalytic composition of these three catalysts were however and whether they were made the same way.  Therefore, unless they were generic and identical, it is unclear how they compare.  Finally, table 3 describes different catalyst loadings.  

The remarks on page 6 argue the following:

Further, Applicants submit that the feature of NH3 storage after a thermal aging treatment as done for the pending under cyclic lean/rich conditions is not taught by Li. In fact, the catalyst disclosed by Li is for the diesel exhaust system, and not for the gasoline exhaust system. It is to be noted that an SCR catalyst in gasoline exhaust system uses NH3 generated onboard, while diesel systems use urea injected from an external supply.

The remarks are respectfully contended.  The claims are catalyst composition claims and not method steps.  The features argued above are intended use features and not required by the claims.  Furthermore, the same catalyst composition used the same way would be capable of performing the steps in the same way.
Claims
Claim 1 recites: “a metal selected from iron, copper and combinations thereof”.  The examiner interprets the phrase being a Markush language, but the language used is typically: “a metal selected from the group consisting of. . .and combinations thereof”.  
	This is a claim amendment recommendation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 10, 12, 13, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub.: 2008/0241060).
As to Claims 1 and 7, Li describes a SAPO-34 chabazite modified with iron, in the form or iron oxide, in an amount of 0.2 wt% or greater (para. 12) or copper in the form of copper oxide (para. 40) from 0.2 or greater (para. 40).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
As to the surface area, Li explains that the sieve after ion exchange and after aging is from 517-762 (Table 2).
The composition may be used as an SCR for reducing NOx in an exhaust gas (para. 48).  
	As to the feature that the SCR would be effective to abate NOx from a lean burn gasoline engine exhaust gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective in the same way.
	Furthermore, as to the SCR catalyst exhibiting an ammonia storage of at least 0.6 g/L or greater at 200 degrees C after thermal aging treatment, the specification shows that when three CHA-Cu catalyst have an amount of Cu that is lower than 3.2%, but around 2.4% or as low as 1.7%, the NH3 absorption is greater than the claimed range.  Li discloses a Cu content of at least 1wt% (para. 40).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst compositions would have the same characteristics.

	As to Claim 9, Li teaches that the molecular sieve is zeolite (title).

	As to Claim 10, Li teaches that the SAPO molecular sieve may have a CHA framework (para. 11).  

	As to Claim 12, Li teaches that the SAR can range from 20-60 (Claim 12).

	As to Claims 13 and 14, Claim 13 describes intended use features.  Li teaches the same composition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same properties.

	As to Claim 14, the same composition would have the same features.

Claims 1, 7, 9, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub.: 2010/0092362).
As to Claims 1, 7 and 15, Li describes a chabazite for use in an SCR (title) modified with copper or iron (para. 34) added to the sieve in an amount of 0.2 to 3 wt % (para. 35) in the form of oxides (para. 52, 53, 61).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	The surface area of the catalyst after aging can be 780 m2/g (Table 3, last line in the table on page 5 and pg. 6).  Li explains that their composition is coated onto a substrate (para. 46, claim 43).  As to the feature that the SCR would be effective to abate NOx from a lean burn gasoline engine exhaust gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective in the same way.
	Furthermore, as to the SCR catalyst exhibiting an ammonia storage of at least 0.6 g/L or greater at 200 degrees C after thermal aging treatment, the specification shows that when three CHA-Cu catalyst have an amount of Cu that is lower than 3.2%, but around 2.4% or as low as 1.7%, the NH3 absorption is greater than the claimed range.  Li discloses an iron content of 0.2 to 3wt% (para. 35).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst compositions would have the same characteristics.

As to Claim 9, Li teaches that the sieve is a zeolite (para. 32).  

As to Claim 12, Li teaches that the silica/alumina ratio is from 15-60 (para. 11).

	As to Claims 13 and 14, Claim 13 describes intended use features.  Li teaches the same composition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same properties.

	As to Claim 14, the same composition would have the same features.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘362 or Li ‘060  as applied to claim 1 above, and evidenced by Voss (US Pub.: 2018/0043305).
Voss explains that zeolites that contain d6r units include CHA sieves (para. 71). 
 Therefore the same composition would have the same features. 

Claims 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘060 and further in view of Andersen (US Pub.: 2010/0267548).
The catalyst composition describes in the rejection to Claim 1 is re-iterated here under the reference Li ‘060.
Andersen describes an SCR catalyst used to treat NOx gases (para. 3) made up of copper-modified molecular sieve (para. 11) with a chabazite framework (para. 12).  This catalyst may be coated on a monolith substrate (para. 66), which can be a number of different substrates, such as honeycomb monoliths or wall-flow filters (para. 66).  The substrate may be made of a metal or a ceramic substrate (para. 66).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the catalyst composition of Li ‘060 as a coated material onto a substrate of either a honeycomb monoliths or wall-flow filters, where the substrate is either a metal or ceramic, as taught by Andersen because depositing this composition onto these types of filters is known to be effective in reducing pollutants in a flue gas stream. 

	As to Claim 19, This catalyst may be coated on a monolith substrate (para. 66), which can be a number of different substrates, such as honeycomb monoliths or wall-flow filters (para. 66).  Andersen describes employing a binder that can be made out of alumina, silica, titania or zirconia (para. 67).

Claims 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘362, as applied to claim 15 and further in view of Andersen (US Pub.: 2010/0267548).
The catalyst composition describes in the rejection to Claim 1 is re-iterated here under the reference Li ‘362.
Andersen describes an SCR catalyst used to treat NOx gases (para. 3) made up of copper-modified molecular sieve (para. 11) with a chabazite framework (para. 12).  This catalyst may be coated on a monolith substrate (para. 66), which can be a number of different substrates, such as honeycomb monoliths or wall-flow filters (para. 66).  The substrate may be made of a metal or a ceramic substrate (para. 66).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the catalyst composition of Li ‘362as a coated material onto a substrate of either a honeycomb monoliths or wall-flow filters, where the substrate is either a metal or ceramic, as taught by Andersen because depositing this composition onto these types of filters is known to be effective in reducing pollutants in a flue gas stream. 
	As to Claim 19, This catalyst may be coated on a monolith substrate (para. 66), which can be a number of different substrates, such as honeycomb monoliths or wall-flow filters (para. 66).  Andersen describes employing a binder that can be made out of alumina, silica, titania or zirconia (para. 67).

Claim(s) 20, 21, 23 is/are rejected under 35 U.S.C. 103 as obvious over Rivas-Cardona (US Pub.: 2015/0151288) “R-C” and in view of Li ‘362 or Li ‘060.
	R-C describes a copper-CHA zeolite for use as an SCR used to reduce NOx (abstract) in exhaust gas streams (para. 9).  The amount of copper in the catalyst can be 1.5 % or less (para. 9) and the silica/alumina ratio is about 40 (para. 9). Their catalyst is deposited on a honeycomb substrate (para. 53) made out of metal (para. 44).  The substrate is a wall flow filter (para. 53).
 R-C teaches that their composition is used for lean burn internal combustion engines (para. 73).  The catalyst is used to treat the exhaust from the engine (para. 73, 74).  This can be considered “in fluid communication with” the exhaust as stream.  Also, the catalyst is downstream from the engine because the catalyst is used to treat exhaust from the engine.
As to the SCR composition, Li ‘060 describes a SAPO-34 chabazite modified with iron, in the form or iron oxide, in an amount of 0.2 wt% or greater (para. 12) or copper in the form of copper oxide (para. 40) from 0.2 or greater (para. 40).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
As to the surface area, Li ‘060 explains that the sieve after ion exchange and after aging is from 517-762 (Table 2).
The composition may be used as an SCR for reducing NOx in an exhaust gas (para. 48).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Li ‘060 in the system of R-C because SCR compounds in these types of systems are known to be effective for use in pollution reduction.  
	Alternatively, Li ‘362 describes a chabazite for use in an SCR (title) modified with copper or iron (para. 34) added to the sieve in an amount of 0.2 to 3 wt % (para. 35) in the form of oxides (para. 52, 53, 61).  The surface area of the catalyst after aging can be 780 m2/g (Table 3, last line in the table on page 5 and pg. 6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of Li ‘362 in the system of R-C because SCR compounds in these types of systems are known to be effective for use in pollution reduction.  

Claims 21, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over R-C and Li ‘362 or Li ‘060 as applied to claim 20 or 23 above, and further in view of Narayanaswamy (US Pub.: 2010/0107606).
Narayanaswamy describes an exhaust gas treatment system used with lean-engine operation (para. 44) using catalysts in series (Fig. 7 and 8).  The system includes an engine, followed by a TWC (Fig. 7, 8, 48), followed by an SCR (Fig. 7, 60).  The TWC is close-coupled to the engine (para. 74, Claims 17, 18).  The SCR includes a substrate coated with a catalyst washcoat layer (para. 41).  Narayanaswamy teaches that the SCR catalyst can include iron or copper modified on zeolite (para. 10), but does not teach the amount of either metal in the zeolite. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the TWC in close-coupled to the engine upstream of the SCR, as taught by Narayanaswamy for use with the SCR of R-C and Li ‘362 or Li ‘060 because this configuration is known to be effective to treat lean engine exhaust.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 29, 2022